Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION–OXLEY ACT OF 2002 In connection with the Quarterly Report of Destination Maternity Corporation (the “Company”) on Form10-Q for the period ended July 29, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Anthony M. Romano, Chief Executive Officer & President of the Company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ANTHONYM.ROMANO Anthony M. Romano Chief Executive Officer & President September 7, 2017
